USDC IN/ND case 3:18-cr-00138-JD-MGG document 74 filed 12/20/19 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                       )
                                                 )
          v.                                     )   Case No. 3:18-CR-138 JD
                                                 )
  SVEN ERIC MARSHALL                             )

                                              ORDER

       In light of the government’s status report and the filings on the defendant’s motion to set

a sentencing hearing [DE 70], the Court orders the government to complete its review of the files

at issue and submit a new version of the offense conduct to probation by January 31, 2020, for

preparation of a new Presentence Report. The Court agrees with the government that the need to

identify victims and account for any restitution justify the delays, but a deadline is appropriate to

ensure the matter proceeds towards a conclusion. The Court declines to set a sentencing hearing

at this time, as that would be premature before probation has had an opportunity to prepare and

issue a new Presentence Report and it is apparent what issues need to be resolved. The

government indicates, however, that it is prepared to proceed to a hearing on the defendant’s

objection to the investment adviser enhancement. If the defendant wishes to request a hearing on

that particular issue, he may move for such a hearing.

       SO ORDERED.

       ENTERED: December 20, 2019


                                                      /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court
